United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3285
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                    Corey Staten

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                             Submitted: June 10, 2022
                               Filed: June 23, 2022
                                  [Unpublished]
                                  ____________

Before ERICKSON, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Corey Staten appeals the sentence the district court1 imposed after he pled
guilty to being a felon in possession of a firearm, pursuant to a plea agreement

      1
       The Honorable Stephen R. Clark, United States District Judge for the Eastern
District of Missouri.
containing an appeal waiver. His counsel has moved to withdraw and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), questioning the substantive
reasonableness of the sentence and the enforceability of the appeal waiver.

      We conclude the appeal waiver is valid, enforceable, and applicable to Staten’s
challenge to his sentence. See United States v. Scott, 627 F.3d 702, 704 (8th Cir.
2010) (reviewing validity and applicability of appeal waiver de novo); United States
v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (enforcing appeal waiver if
appeal falls within scope of waiver, defendant knowingly and voluntarily entered into
plea agreement and waiver, and it would not result in miscarriage of justice).

      Further, having independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal outside the scope of the
appeal waiver. Accordingly, we grant counsel leave to withdraw and dismiss this
appeal.
                       ______________________________




                                         -2-